Citation Nr: 1038183	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for degenerative changes 
with multilevel degenerative disc disease; L3-4, L4-5 moderate 
central canalicular stenosis; L5-S1 moderate left-sided foraminal 
stenosis secondary to degenerative changes with multilevel 
degenerative disc disease (hereinafter "low back disorder").

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) 
from November 1962 to May 1963 and had active duty service from 
April 1965 to December 1977.

The Veteran also had service from December 15, 1977 to March 1, 
1983.  However, in a December 1986 RO administrative decision, 
the RO found such service to be under dishonorable conditions.  
Therefore, the RO concluded that the Veteran was barred from 
receiving benefits based on that period of active duty.  38 
U.S.C.A. §§ 101(2), 5303(a) (West 2002); 38 C.F.R. §§ 3.312(c), 
3.360(b) (2009).

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied the 
benefits sought.  In February 2005, the Veteran participated in 
an informal hearing conference before a Decision Review Officer 
(DRO) at the RO.  

In November 2007, the Board remanded the Veteran's claims for 
additional development and appropriate notice.  In May 2009, the 
Board found that the remand directives in November 2007 had been 
substantially completed, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), but nonetheless, again remanded the Veteran's 
claims for additional evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives set out in May 2009 as pertains to obtaining 
updated VA treatment records and making attempts to obtain copies 
of the Veteran's complete service treatment records, specifically 
from his period of ACDUTRA from November 1962 to May 1963 and his 
period of honorable service from April 1965 to December 1977.  
Stegall v. West, supra.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a low back 
disability related to active military service; in addition, 
arthritis was not manifested within one year after service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service and arthritis of the low back cannot be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim decided herein.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2004, December 2007, and 
September 2009, that fully addressed the notice elements relative 
to the issue decided herein.  These letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The Board also 
notes that in the letters dated in December 2007 and September 
2009, the Veteran was advised of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim decided herein.  The RO 
has obtained VA treatment records for the Veteran.  With regard 
to service treatment records (STRs), the Board notes that it 
appears that some of the Veteran's STRs are unavailable.  This 
matter was remanded to allow for further attempts to obtain any 
additional STRs, but in September 2009 and in May 2010, the 
National Personnel Records Center (NPRC) advised that there were 
no additional STRs available.  Accordingly, VA has a heightened 
duty to assist the appellant in developing this claim.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Regarding these missing 
STRs, the Veteran was notified of the missing records by letter 
dated in June 2010, and was given the opportunity to submit any 
such records in his possession.  In short, all procedures to 
obtain additional STRs for the Veteran have been followed.  

Also, the Board notes that in December 2008 the Veteran underwent 
a VA examination to determine the probable etiology of any low 
back disability.  The Board finds that this VA examination was 
adequate, and included a review of the claims folder and a 
history obtained from the Veteran.  However, the Board notes that 
the because the VA examiner indicated that the requested opinion 
could not be provided without resorting to mere speculation, as 
explained below, this is essentially a non-opinion, depriving it 
of any probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Further, the Board finds that no additional VA 
examination/opinion is warranted in this matter, as there is no 
indication that an additional VA examination/opinion would render 
a different result or opinion, and additional development by way 
of another examination would be redundant and unnecessary.  See 
38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board concludes that 
the Veteran was afforded an adequate examination.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Nieves Rodriguez v. 
Peake, supra.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
issue for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



II. Factual Background

Service treatment records (STRs) showed that in December 1962 the 
Veteran reported injuring his back climbing out of a fox hole.  
He complained of back pain, and it was noted he had pulled his 
back muscles.  The diagnosis was muscular pain with spasm, upper 
lumbar spine.  In January 1963, he reported doing hand to hand 
combat and injuring his back again.  Examination showed pain, 
tenderness, and spasm of the right paraspinal muscles in the 
lower lumbar area.  The diagnosis was muscle spasms.  On a report 
of medical history prepared in conjunction with a separation 
examination in April 1963, he reported having back pain on 
standing and heavy lifting.  On his separation examination in 
April 1963, he had a normal spine examination.  On a medical 
history completed by the Veteran on a dental clinic visit in 
March 1982, he reported he was last seen by a physician for his 
back.  The February 1983 separation examination also showed a 
normal spine examination  

VA treatment records showed that an x-ray of the lumbar spine 
taken in March 1985 was negative, including showing 
intervertebral discs were maintained, and sacroiliac joints were 
normal.  In June 1985, the Veteran underwent a psychological 
evaluation and reported his active duty records had been lost,  
and that he did not have much to go on in relating his physical 
problems today to what happened in service.  He reported he was 
"blown out of truck which he drove in Vietnam several times" 
and that he began having problems with his right femoral muscles 
in his leg.  

In a December 2003 statement (VA Form 21-4138), the Veteran 
claimed that his constant back pain and right leg pain began 
gradually in approximately 1974 and continued to worsen.  

VA treatment records showed that in February 2004, the Veteran 
was seen for his first visit in primary care, and he reported a 
history of chronic lower back pain.  He reported having no 
medical records with him because he had not been going to a 
doctor.  An MRI of the lumbar spine showed 
hypertrophic/osteoarthritic osseous degenerative changes 
extensively involving the mid/lower lumbar spine facet joints 
with multilevel lumbar degenerative disc disease; L3-L4 and L4-L5 
moderate central canalicular stenosis; L5-S1 moderate left-sided 
foraminal stenosis.  

On a January 2005 VA orthopedic consultation, the Veteran 
reported that his low back had been bothering him for many years.  
He reported pain with any movement, especially when he bounces in 
his truck, as a short haul truck driver.  On a March 2005 
orthopedic consultation, he reported chronic low back pain.  He 
reported an incident in service in 1963, when he reportedly fell 
approximately 51/2 feet in a position where he was flexed at the 
hip, and that since then he had continuous low back pain which 
was recently worsening.  The assessment was diffuse degenerative 
disease of the lumbar spine.

A private MRI of the lumbar spine dated in July 2005 showed 
multilevel disko-osteophytic abnormalities leading to multilevel 
acquired moderate spinal canal stenosis.  

On a VA examination in December 2008, the Veteran reported that 
his low back pain first began occurring on active duty, during 
basic training, as a result of a fall in a cement foxhole.  He 
also reported a low back injury when "blown out of a truck" on 
active duty in Vietnam.  He reported recurring lower back pain.  
The impression was multi-level degenerative disk and joint 
disease of the lumbosacral spine with spinal canal stenosis.  The 
VA examiner opined that "[i]n consideration of the fact that the 
record is incomplete and in consideration of the fact of 
conflicting evidence such as a low back x-ray accomplished March 
13, 1985 demonstrating no evidence of defect and also the fact 
that the record is quiet for complaints of any back condition 
until approximately 20 years following military service I am 
obliged to opine that I am unable to resolve this issue without 
resort to mere speculation".  

Received in September 2009, was a response from the NPRC 
indicating that all of the Veteran's STRs were mailed to the RO 
in September 1981, under the Veteran's claims folder number.  

In a Report of Contact (VA Form 21-0820), the AMC indicated that 
a call had been made to the NPRC, which indicated that there were 
no STRs there for the Veteran, and that all of them had already 
been mailed out.  

In a memorandum dated in July 2010, VA determined that additional 
STRs for the Veteran were unavailable.  The efforts made to 
obtain the STRs were documented, including notification to the 
Veteran.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and a chronic disease 
(including arthritis) becomes manifest to a degree of 10 percent 
or more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309(a).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Discussion

The Veteran essentially contends that he injured his low back in 
service, and that he has had chronic and progressively worsening 
low back pain since service.  

STRs show that in December 1962 he reported injuring his back 
climbing out of a foxhole, and the diagnosis was muscular pain 
with spasm.  In January 1963, he reported again injuring his back 
while doing hand to hand combat, and the diagnosis was muscle 
spasms.  Subsequent separation examinations, in April 1963 and 
February 1983 showed normal spine evaluations.  The Board 
acknowledges that there appear to be missing STRs for this 
Veteran, which have been deemed "unavailable" for review by VA, 
after VA has made attempts to obtain any such additional 
treatment records for the Veteran.  Under such circumstances, the 
Court has held that there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) [the Court declined to 
apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases].  In fulfilling its heightened 
obligation, VA requested that the Veteran submit any service 
records or other relevant documents that he possessed and 
informed him of alternative documents that may serve as 
substitutes for service treatment records.  

With regard to current disability, the Board notes that there is 
ample competent medical evidence, dated from February 2004, 
showing that the Veteran has a current low back disability.  
However, the only pertinent treatment record (in the claims 
folder) dated prior to 2004, was a negative lumbar x-ray.  The 
record essentially reflects no other treatment (or diagnosis) 
related to the Veteran's low back prior to 2004.  38 C.F.R. §§ 
3.307, 3.309.

What is missing from the record is competent evidence showing 
that the Veteran's low back disability may be causally related to 
active service.  38 C.F.R. § 3.303.  In that regard, the Veteran 
has submitted no competent medical evidence supporting such a 
nexus.  The only medical evidence addressing a potential nexus is 
the VA examination report dated in December 2008.  Therein, the 
VA examiner addressed the etiology of the Veteran's low back 
disability, opining that he was unable to resolve this issue 
without resort to mere speculation because the record was 
incomplete, and because of the conflicting evidence such as a low 
back x-ray accomplished in March 1985 demonstrating no evidence 
of defect and also the fact that the record is quiet for 
complaints of any back condition until approximately 20 years 
following military service.  Although there is, in effect, no 
useful or probative medical opinion from the December 2008 
examination, as the opinion provided by constitutes a non-
opinion, the Board notes that the examiner reviewed the claims 
folder, obtained a history from the Veteran, and provided a 
rationale for being unable to render an opinion with resorting to 
speculation.  Thus, this opinion is adequate, such that another 
is not necessary.  See Nieves-Rodriguez v. Peake, supra.  Thus, 
the Board is left with the conclusion, as stated above, that what 
is missing in this matter is competent medical evidence linking 
the Veteran's low back disability to service. 

The Board recognizes that the Veteran has sincerely contended 
that he has a low back disability related to his active duty 
service.  As noted above, lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation, but the 
Board does not believe that the etiology of a low back disability 
is subject to lay diagnosis.  Jandreau, supra.  That is to say, 
the Board finds no basis for concluding that a lay person would 
be capable of discerning whether a current low back disability 
had an onset in service, in the absence of specialized training, 
and the Veteran has not established any specialized training for 
such qualifications.  

Additionally, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
supra.  This would include weighing the absence of contemporary 
medical evidence against lay statements.  In that regard, the 
Board notes that in a June 1985 VA treatment record, the Veteran 
was being evaluated for other medical issues, when he reported he 
was blown out of a truck in Vietnam and had problems with his 
right leg afterward.  There was no mention of any back problems 
resulting from the truck accident or relating right leg problems 
to the low back, nor was there any indication of back problems 
until 2003, when the Veteran filed the instant claim.  In this 
regard, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, other than the Veteran's own assertions 
concerning his condition, there was no medical evidence that he 
had any low back disorder until more than 20 years after his 
separation from service.  This is evidence that significantly 
weighs against the Veteran's claim.

The preponderance of the evidence is therefore against the claim 
of service connection for a low back disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a low back disorder is denied.


REMAND

In the May 2009 remand, the Board included both issues on appeal 
at that time - service connection for a low back disorder and for 
bilateral hearing loss.  It appears that the AMC completed the 
requested development in the May 2009 Board remand, and after 
readjudicating (and denying) the claim for service connection for 
a low back disorder, issued a supplemental statement of the case 
(SSOC) in July 2010 regarding that issue only.  It does not 
appear that on remand, the AMC readjudicated the claim for 
service connection for bilateral hearing loss, as that issue was 
not mentioned in the SSOC dated in July 2010.  Thus, on remand, 
this matter should be addressed, and if the claim for service 
connection for bilateral hearing loss is not granted, then an 
appropriate SSOC should be issued. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection 
for bilateral hearing loss.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
which addresses all evidence submitted and be 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


